Case: 17-40660      Document: 00514286492         Page: 1    Date Filed: 12/27/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 17-40660
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                      December 27, 2017
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

MICHAEL JOSEPH DERROW,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 9:98-CR-6-9


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Michael Joseph Derrow, federal prisoner # 03199-286, was sentenced in
1999 to a total of 480 months of imprisonment after being convicted of
possession with the intent to distribute 50 grams or more of crack cocaine and
conspiracy to distribute and possess with the intent to distribute 50 grams or
more of crack cocaine in violation of 21 U.S.C. §§ 841(a)(1) and 846. In 2017,
Derrow filed a motion for relief from final judgment purportedly pursuant to


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40660     Document: 00514286492      Page: 2    Date Filed: 12/27/2017


                                  No. 17-40660

Federal Rule of Civil Procedure 60(b) seeking to reduce his sentence. He also
filed a motion for the district court to take judicial notice of adjudicative facts.
The district court denied the motions, and Derrow appeals.
      Derrow’s motions were unauthorized motions that the district court was
without jurisdiction to consider. See United States v. Bridges, 116 F.3d 1110,
1112-13 (5th Cir. 1997); United States v. Early, 27 F.3d 140, 142 (5th Cir.
1994); see also United States v. Williams, 274 F. App’x 346, 347 (5th Cir. 2008).
The judgment of the district court is AFFIRMED. His motion requesting that
this court take judicial notice of facts is DENIED.
      In the instant case, Derrow sought to raise claims challenging his
sentence that were raised and rejected in several other previously filed
pleadings. He has failed to heed this court’s warning against filing frivolous
or repetitive pleadings. See In re: Derrow, No. 14-40182 (5th Cir. May 15,
2015); United States v. Derrow, No. 11-40645 (5th Cir. Feb. 14, 2012).
Accordingly, he is ORDERED to pay a monetary SANCTION of $250 to the
clerk of this court. Derrow is BARRED from filing any pleading challenging
his conviction or sentence in this court or any court subject to this court’s
jurisdiction until the sanction is paid in full unless he first obtains leave of the
court in which he seeks to file his pleading. He is WARNED that any future
frivolous, repetitive, or otherwise abusive filings will subject him to additional
and progressively more severe sanctions.




                                         2